Gaynor, J.:
The owner purported to be assessed for this land each year on the resident list. The tax levied pursuant thereto was not and could not be against’the land, but only against the owner. Each year’s tax if not collected of the owner could be assessed the next year against the land itself after the manner of assessing nonresident lands (Tax Law, sec. 89). In that way only could a lien be acquired on the land for the 'tax. That has not been done in this case, and the time when it could have been done has passed. Hence these taxes are not'liens against the land, and therefore are not for the referee to pay. Section 65 of the village charter permits the trustees of the village to lease'lands for unpaid taxes, but only for such taxes as are “ a lien upon a lot ”. The way to get such lién has'already been pointed out, the general tax law being made applicable by a provision of such charter. That way not having been pursued, there is no lien on the land, and hence 'no power in the trustees to lease.
The motion 'is denied.